Agreement between the EC and Mauritius on the short-stay visa waiver - Agreement between the EC and Seychelles on the short-stay visa waiver - Agreement between the EC and Barbados on the short-stay visa waiver - Agreement between the EC and Saint Kitts and Nevis on the short-stay visa waiver - Agreement between the EC and Antigua and Barbuda on the short-stay visa waiver - Agreement between the EC and The Bahamas on the short-stay visa waiver (debate)
The next item is the joint debate on:
the report by Mr Busuttil, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council decision on the conclusion of the Agreement between the European Community and the Republic of Mauritius on the short-stay visa waiver - C7-0015/2009 -,
the report by Mr Busuttil, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council decision on the conclusion of the Agreement between the European Community and the Republic of Seychelles on the short-stay visa waiver - C7-0012/2009 -,
the report by Mr Busuttil, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council decision on the conclusion of the Agreement between the European Community and Barbados on the short-stay visa waiver - C7-0017/2009 -,
the report by Mr Busuttil, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council decision on the conclusion of the Agreement between the European Community and the Federation of Saint Kitts and Nevis on the short-stay visa waiver - C7-0013/2009 -,
the report by Mr Busuttil, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council decision on the conclusion of the Agreement between the European Community and Antigua and Barbuda on the short-stay visa waiver - C7-0016/2009 -,
the report by Mr Busuttil, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council decision on the conclusion of the Agreement between the European Community and the Commonwealth of The Bahamas on the short-stay visa waiver - C7-0014/2009 -.
Despite the cold being felt inside this chamber, this topic will deal with countries boasting far warmer temperatures, which is rather more ideal. These reports, in fact, consist of an agreement which provides for a short stay visa waiver between the European Union and its citizens and the citizens of six different countries - The Republic of Mauritius, The Republic of Seychelles, Barbados, The Federation of St Kitts and Nevis, the Bahamas as well as Antigua and Barbuda.
This waiver applies to European Union citizens who travel to these countries and vice-versa, that is, when citizens from these countries travel to the European Union. It is valid for a maximum stay of three months within a six month period. This waiver covers all categories of persons, meaning ordinary citizens as well as diplomats travelling for various reasons. This applies particularly to the numerous tourists who are European Union citizens and who go on holiday to these six countries, and thus we will be greatly facilitating things for them.
This agreement however, specifically excludes those who travel for work and remuneration purposes. In these reports, we have included a provision that says that each of these third countries can suspend or terminate this agreement with regard to all countries of the European Union rather than excluding individual countries. This was done in order to safeguard a level playing field for of all European Union citizens and, beyond that, as an expression of solidarity. On the other hand, the European Union will do the same, meaning that the European Community can also suspend or terminate an agreement on behalf of all its Member States. The European Union or any of these countries can either suspend the whole agreement or parts of it, on grounds of public interest, protection of national security, public health protection, illegal immigration or in the case of a country's re-introduction of a visa obligation. Above all, I would like to clarify, Madam President, that before taking a vote on these reports at committee level, we asked for and were given a guarantee on the part of the European Commission that full reciprocity would be ensured. This was an essential principle for us; full reciprocity assured by these countries in the removal of their visa requirement whilst we would do the same in turn. Thus, we would be eliminating visa requirements on both sides. This agreement has been achieved in the requisite manner and once again clearly demonstrates how the European Union is capable of negotiating with one voice on an international level and by showing solidarity towards all countries. I will conclude by saying that once more, this illustrates the European Union's capacity to open its doors to citizens worldwide.
Madam President, I am also very grateful to Mr Busuttil for his excellent report.
The six non-EU countries - Antigua and Barbuda, the Bahamas, Barbados, Mauritius, Saint Kitts and Nevis and the Seychelles - were transferred from the negative list to the positive list of Regulation (EC) No 539/2001 pursuant to a new regulation, Regulation (EC) No 1932/2006, adopted on 21 December 2006, which confirmed that these countries fulfilled the criteria laid down in the regulation.
This regulation governed the implementation of the visa waiver for nationals of these countries upon the conclusion and the entry into force of a bilateral visa waiver agreement between the European Community and each of these countries.
As Mr Busuttil said, it was important to ensure full reciprocity, since back then, some of these countries were still imposing the visa requirement on citizens of one or more Member States.
Due to the temporary visa regime applied by the CARICOM - the Caribbean common market - countries to nationals of several Member States during the Cricket World Cup, formal negotiations on the visa waiver only began in July 2008.
To ensure that citizens benefit from the visa waiver as soon as possible, the Commission proposed the temporary application of the agreements signed on 28 May 2009 and, since then, they have been applied temporarily pending completion of the procedures necessary for their formal conclusion.
Under the principle of reciprocity, the visa waiver covers all categories of persons - ordinary, diplomatic or service/official passport holders - travelling for all kinds of purposes, except for the purpose of carrying out a paid activity.
As Mr Busuttil said, in order to maintain equal treatment for all EU citizens, the agreements include a provision stipulating that the six non-EU countries may suspend or terminate the agreement only in respect of all the Member States of the European Community and, reciprocally, that the Community may also suspend or terminate the agreement only in respect of all of its Member States.
There you have it; I am grateful to Parliament and to Mr Busuttil for his cooperation. It reinforces this initiative, which will thus make travelling easier for our fellow citizens. I would also add that, in this slightly chilly Parliament, we can dream of sooner or later visiting all of these marvellous countries, such as the Seychelles and the Bahamas...
Madam President, the Confederal Group of the European United Left - Nordic Green Left is in favour of the European Union agreements with these six countries, which are indeed dream destinations, Mr Barrot.
As you informed us, with these agreements, citizens of these six countries and, reciprocally, EU citizens, will, in future, be exempted from the short-stay visa requirement - at least some of them will be, since excluded from this exemption are those who wish to work or to perform a paid activity, as an employee or as a service provider, in short. This means that those exempted from the visa requirement are businessmen and women, sportspeople and artists - at least when it comes to performing a one-off activity - journalists and trainees, among others.
Let us not be fussy and let us welcome this progress, since we know all the administrative formalities that are carried out in our embassies in order to issue visas to citizens of countries of the South.
I am sure, ladies and gentlemen - at least those who are left - that you have all heard about these cases of artists who are prevented from attending a festival or of sportspeople who cannot take part in competitions. We in the GUE/NGL Group are in favour of abolishing all short-stay visas. They go against the free movement of persons and plunge the citizens of those countries into a vicious circle that encourages them to apply for short-stay visas and, once they have obtained them, not to return to their countries for fear of not being able to obtain another visa. In return, we, in our countries, keep cracking down on short-stay visa holders, and a vicious circle emerges. This even leads to actual family breakdowns between migrants, who are living in our countries, and their families, who remain in their countries of origin. We therefore believe that these agreements are a positive step in the direction of another migration policy, which would see men and women move as freely as capital and goods.
We do have one small point - one small technical point to make - however, Commissioner. We noticed that the English term 'valid passport' was translated into French as 'passeport ordinaire', but we do not believe that this is the same thing. We would therefore be delighted to have clarification on this point, since we believe that the correct translation would be 'passeport en cours de validité'.
We are also surprised - the word 'surprised' is perhaps a polite way of putting it - we are therefore surprised that these agreements do not apply to the outermost regions of France when they do apply to the outermost regions of Portugal.
(PT) I would just like to support Simon Busuttil's report, which endorses the European Commission's initiative, by making three brief points. Firstly, with this decision, which facilitates movement, we are disproving the idea of a Fortress Europe. Secondly, we are not throwing open the doors at random. As Vice-President Barrot reminded us, we are opening them in accordance with the rules. As he said, the countries have complied with the rules and can come off the negative list.
I believe that it is important to take a European approach, and avoid 'picking and choosing' countries, accepting some and barring others. Either the whole European area is accepted or it is not. Finally, as Simon Busuttil and Vice-President Barrot emphasised, guarantees of reciprocity are essential in these agreements. We cannot very well ask Europe to open its doors to other countries if these countries do not open their doors to Europe, and this is amply ensured in these agreements.
Madam President, I should like firstly to thank Mrs Vergiat and to tell her that she is perfectly right - it is indeed 'passeports en cours de validité' - and, secondly, to say that this opportunity is one that we wish to pursue as far as possible.
I think that Mr Coelho also made it clear, after Mr Busuttil, that we have to be very strict as regards reciprocity and that we also need real European solidarity: we cannot leave a Member State to the mercy of the reintroduction of visas. We need real solidarity on the part of all the Member States and of the Union.
I am grateful once again to Mr Busuttil for clearly identifying the problem and for offering us Parliament's support in this way.
I would simply like to thank all those who have intervened. This goes for my colleagues as well as for the Vice President of the European Commission, Jacques Barrot. If I had to summarise this institution's political message in a single phrase, it would clearly be that of the principle of reciprocity. This is important to us. It is of considerable significance in the agreement we have before us, in the same way that agreements with other third countries are essential. The Vice President of the Commission knows that there are several other third countries that are still not honouring the principle of reciprocity with regard to all the Member States of the European Union. The United States are amongst these, having recently included a number of countries into its visa waiver programme but left others out. Brazil, with whom negotiations have recently taken place, is another case in point. I augur that whenever an agreement is concluded, insistence be made upon the principle of reciprocity, and I believe that it is these type of agreements that can serve as the foundation for this to happen elsewhere.
The joint debate is closed.
The vote will take place tomorrow.